DETAILED ACTION
This action is responsive to the application No. 17/333,580 filed on May 28, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .25 

Acknowledgment
This is responsive to application filed on 05/28/2021.  Accordingly, pending in this Office action are claims 1-20.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to  www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 18-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5-8, 18, and 19 of U.S. Patent No. Van Dal (US 11,024,548) in view of Cheng (US 2018/0090624).

Regarding Claim 1, this claims conflicts with claim 1 of Van Dal (US 11,024,548) in view of Cheng (US 2018/0090624).
Claim 1 of the instant application 17/333580 and Claim 1 of (US 11,024,548) both recite:
a first gate-all-around field effect transistor (GAA FET) disposed over a substrate; and
a second GAA FET disposed above the first GAA FET.
Van Dal (US 11,024,548) does not recite that:
the first GAA FET includes a plurality of first semiconductor wires (25-1) vertically arranged, and
the second GAA FET includes a plurality of second semiconductor wires (25-2) vertically arranged.  
However, Cheng (see, e.g., Fig. 16), on the other hand, teaches that:
the first GAA FET includes a plurality of first semiconductor wires 108a1/108b1 vertically arranged, and
the second GAA FET includes a plurality of second semiconductor wires 108c1/108d1 vertically arranged.
Nanowires are a viable device option for continuing complementary metal-oxide semiconductor (CMOS) scaling. Stacked nanowires provide area efficiency, i.e., increasing drive current at a given layout area (see, e.g., par. 0002).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Van Dal’s device the first GAA FET including a plurality of first semiconductor wires vertically arranged, and the second GAA FET including a plurality of second semiconductor wires vertically arranged, as taught by Cheng, to provide area efficiency, i.e., to increase drive current at a given layout area.

Regarding Claim 2, this claims conflicts with claim 1 of Van Dal (US 11,024,548) in view of Cheng (US 2018/0090624).

Regarding Claim 3, this claims conflicts with claims 1 and 2 of Van Dal (US 11,024,548) in view of Cheng (US 2018/0090624).

Regarding Claim 4, this claims conflicts with claims 1 and 3 of Van Dal (US 11,024,548) in view of Cheng (US 2018/0090624).

Regarding Claim 5, this claims conflicts with claim 1 of Van Dal (US 11,024,548) in view of Cheng (US 2018/0090624).

Regarding Claim 6, this claims conflicts with claims 1 and 5 of Van Dal (US 11,024,548) in view of Cheng (US 2018/0090624).

Regarding Claim 7, this claims conflicts with claims 1 and 6 of Van Dal (US 11,024,548) in view of Cheng (US 2018/0090624).

Regarding Claim 8, this claims conflicts with claims 1 and 7 of Van Dal (US 11,024,548) in view of Cheng (US 2018/0090624).

Regarding Claim 9, this claims conflicts with claims 1, 2, and 8 of Van Dal (US 11,024,548) in view of Cheng (US 2018/0090624).

Regarding Claim 18, this claims conflicts with claim 18 of Van Dal (US 11,024,548) in view of Cheng (US 2018/0090624).
Claim 18 of the instant application 17/333580 and Claim 18 of (US 11,024,548) both recite a semiconductor device, comprising:
a first gate-all-around field effect transistor (GAA FET) disposed over a substrate; and
a second GAA FET disposed above the first GAA FET, wherein:
the semiconductor device further comprises:
an isolation insulating layer disposed over the substrate;
a first dielectric layer disposed over the isolation insulating layer; and
a second dielectric layer disposed over the first dielectric layer,
all first channel regions of the plurality of first semiconductor wires of the first GAA FET are located at a level between a bottom surface of the first dielectric layer and an upper surface of the first dielectric layer,
all second channel regions of the plurality of second semiconductor wires of the second GAA FET are located at a level between a bottom surface of the second dielectric layer and an upper surface of the second dielectric layer, and
the first GAA FET is a p-type FET and the second GAA FET is an n-type FET.  
Van Dal (US 11,024,548) does not recite that:
the first GAA FET includes a plurality of first semiconductor wires,
the second GAA FET includes a plurality of second semiconductor wires.  
However, Cheng (see, e.g., Fig. 16), on the other hand, teaches that:
the first GAA FET includes a plurality of first semiconductor wires 108a1/108b1,
the second GAA FET includes a plurality of second semiconductor wires 108c1/108d1.
Nanowires are a viable device option for continuing complementary metal-oxide semiconductor (CMOS) scaling. Stacked nanowires provide area efficiency, i.e., increasing drive current at a given layout area (see, e.g., par. 0002).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Van Dal’s device the first GAA FET including a plurality of first semiconductor wires, and the second GAA FET including a plurality of second semiconductor wires, as taught by Cheng, to provide area efficiency, i.e., to increase drive current at a given layout area.

Regarding Claim 19, this claims conflicts with claim 18 of Van Dal (US 11,024,548) in view of Cheng (US 2018/0090624).

Regarding Claim 20, this claims conflicts with claims 18 and 19 of Van Dal (US 11,024,548) in view of Cheng (US 2018/0090624).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morrow (US 2018/0315838).

Regarding Claim 1, Morrow (see, e.g., Figs. 14A-14C), teaches a semiconductor device, comprising:
a first gate-all-around field effect transistor (GAA FET) 106 disposed over a substrate 911; and
a second GAA FET 104 disposed above the first GAA FET 106,
wherein:
the first GAA FET 106 includes a plurality of first semiconductor wires (25-1) vertically arranged (see, e.g., par. 0104), and
the second GAA FET 104 includes a plurality of second semiconductor wires (25-2) vertically arranged (see, e.g., par. 0104).  

Regarding Claim 2, Morrow teaches all aspects of claim 1.  Morrow (see, e.g., Figs. 14A-14C), teaches, further comprising:
an isolation insulating layer 611 disposed over the substrate 911 (see, e.g., par. 0119);
a first dielectric layer 411 disposed over the isolation insulating layer 611 (see, e.g., par. 0108); and
a second dielectric layer 107 disposed over the first dielectric layer 411 (see, e.g., par. 0119), and
all first channel regions of the first GAA FET 106 are located at a level between a bottom surface of the first dielectric layer 411 and an upper surface of the first dielectric layer 411 (see, e.g., Fig. 14C).  

Regarding Claim 3, Morrow teaches all aspects of claim 2.  Morrow (see, e.g., Figs. 14A-14C), teaches that the first GAA FET 106 and the second GAA FET 104 have different conductivity types from each other (see, e.g., par. 0121).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (US 2015/0372145).

Regarding Claim 1, Cheng (see, e.g., Figs. 12A-12C), teaches a semiconductor device, comprising:
a first gate-all-around field effect transistor (GAA FET) 4N disposed over a substrate 10; and
a second GAA FET 4N disposed above the first GAA FET 4N,
wherein:
the first GAA FET 4N includes a plurality of first semiconductor wires (25-1) 4N (i.e., lower two semiconductor wires 4N) vertically arranged, and
the second GAA FET 4N includes a plurality of second semiconductor wires (25-2) 4N vertically arranged (i.e., upper four semiconductor wires 4N).  

Regarding Claim 2, Cheng teaches all aspects of claim 1.  Cheng (see, e.g., Figs. 12A-12C), teaches, further comprising:
an isolation insulating layer 20 disposed over the substrate 10 (see, e.g., par. 0047);
a first dielectric layer 56 disposed over the isolation insulating layer 20 (see, e.g., par. 0062); and
a second dielectric layer 60 disposed over the first dielectric layer 56 (see, e.g., par. 0070), and
all first channel regions of the first GAA FET 4N are located at a level between a bottom surface of the first dielectric layer 56 and an upper surface of the first dielectric layer 56 (see, e.g., Fig. 12C).  

Regarding Claim 10, Cheng teaches all aspects of claim 2.  Cheng (see, e.g., Figs. 12A-12C), teaches that a number of the plurality of first semiconductor wires 4N (i.e., lower two semiconductor wires 4N) is different from a number of the plurality of second semiconductor wires 4N (i.e., upper four semiconductor wires 4N).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Morrow (US 2018/0315838) in view of Cheng (US 2016/0027870).

Regarding Claim 4, Morrow teaches all aspects of claim 1.  Morrow does not teach that the first dielectric layer 411 includes SiCO or SiCON.
Morrow discloses the claimed invention except for the use of silicon nitride or silicon oxide instead of SiCO or SiCON for the first dielectric layer.  Cheng (see, e.g., par. 0073), on the other hand teaches that SiCO, silicon nitride, and silicon oxide are equivalent dielectric materials known in the art.  Therefore, because these dielectric materials were art-recognized equivalents at the time of the invention, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute SiCO for silicon nitride or silicon oxide since the substitution would yield predictable results.  See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).

 Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Morrow (US 2018/0315838) in view of Pillarisetty (US 2014/0035041).

Regarding Claim 9, Morrow teaches all aspects of claim 2.  Morrow is silent with respect to the claim limitation that a vertical length of the first channel regions is different from a vertical length of the second channel regions.  
 Pillarisetty (see, e.g., Fig. 4), in similar semiconductor devices to that of Morrow, on the other hand, teaches that a vertical length of the first channel regions 108 is different from a vertical length of the second channel regions 112 to provide greater current in the IC device 100 (see, e.g., par. 0074).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Morrow’s device the first channel regions having a vertical length different from a vertical length of the second channel regions, as taught by Pillarisetty, to provide greater current in the IC device.

Claims 11, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Peng (US 2016/0211264) in view of Smith (US 2018/0026042).

Regarding Claim 11, Peng (see, e.g., Figs. 54A-54C), teaches a semiconductor device, comprising:
a first gate-all-around field effect transistor (GAA FET) 163 disposed over a substrate 102; and
a second GAA FET 165 disposed above the first GAA FET 163,
wherein:
the first GAA FET 163 includes a plurality of first semiconductor wires B vertically arranged,
the second GAA FET 165 includes a plurality of second semiconductor wires C vertically arranged,
the semiconductor device further comprises:
an isolation insulating layer 168 disposed over the substrate 102 (see, e.g., par. 0093);
a first dielectric layer 177 disposed over an upper surface of the isolation insulating layer 168 (see, e.g., par. 0104); and
a second dielectric layer 138’ disposed over an upper surface the first dielectric layer 177 (see, e.g., par. 0052);
all first channel regions of the plurality of first semiconductor wires B of the first GAA FET 163 are located at a level between a bottom surface of the first dielectric layer 177 and an upper surface of the first dielectric layer 177,
the first dielectric layer 177 is made of a different material than the isolation insulating layer 168 and the second dielectric layer 138’ (see, e.g., pars. 0041, 0051-0052, 0093, 0104), and
the second dielectric layer 138’ is separated from the isolation insulating layer 168 by the first dielectric layer 177.  
Peng is silent with respect to the claim limitation that the second GAA FET has a different conductivity than the first GAA FET.
 One of the benefits of a gate-all-around or nanowire FET is that it can be used to form complementary devices in that NFET and PFET devices (and wires) can be stacked on top of one another in order to provide significant area scaling of a logic device.  In a 3D complementary FET device, the NFET and PFET wires can be stacked directly on top of one another.  For example, a multigate NFET device having multiple NFET nanowires (arranged in vertical or horizontal arrays) can be stacked on top of a multigate PFET device.  Similarly, an NFET consisting of a single nanowire can be vertically stacked on top of a single nanowire PFET device.  This stacking enables a circuit in which each nanowire has direct access to a specific terminal of the circuit device.  For example, a 3-D SRAM may include an upper nanowire that can provide access to a bit-line contact in the SRAM (static random-access memory) device, a lower NFET wire can independently contact to VSS (negative supply voltage), a bottom PFET wire can independently contact to VDD (positive supply voltage), and so on.  The ability for each wire to independently contact to a specific terminal of the device provides a significant area scaling benefit (see, e.g., par. 0030).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Peng’s device the first GAA FET and the second GAA FET having different conductivity types, as taught by Smith, to provide significant area scaling of a logic device by enabling each nanowire to independently contact and have access to a specific terminal of the circuit device.

Regarding Claim 16, Peng and Smith teach all aspects of claim 11.  Peng (see, e.g., Figs. 54A-54C), teaches that a number of the plurality of first semiconductor wires B is a same as a number of the plurality of second semiconductor wires C.  

Regarding Claim 18, Peng (see, e.g., Figs. 54A-54C), teaches a semiconductor device, comprising:
a first gate-all-around field effect transistor (GAA FET) 163 disposed over a substrate 102; and
a second GAA FET 165 disposed above the first GAA FET 163,
wherein:
the first GAA FET 163 includes a plurality of first semiconductor wires B,
the second GAA FET 165 includes a plurality of second semiconductor wires C,
the semiconductor device further comprises:
an isolation insulating layer 168 disposed over the substrate 102 (see, e.g., par. 0093);
a first dielectric layer 177 (i.e., bottom dielectric 177 adjacent region 176a) disposed over the isolation insulating layer 168 (see, e.g., par. 0104); and
a second dielectric layer 177 (i.e., top dielectric 177 adjacent region 176b) disposed over the first dielectric layer 177,
all first channel regions of the plurality of first semiconductor wires B of the first GAA FET 163 are located at a level between a bottom surface of the first dielectric layer 177 and an upper surface of the first dielectric layer 177 (see, e.g., Fig. 54B),
all second channel regions of the plurality of second semiconductor wires C of the second GAA FET 165 are located at a level between a bottom surface of the second dielectric layer 177 and an upper surface of the second dielectric layer 177 (see, e.g., Fig. 54B), and
Peng is silent with respect to the claim limitation that the first GAA FET is a p-type FET and the second GAA FET is an n-type FET.  
 One of the benefits of a gate-all-around or nanowire FET is that it can be used to form complementary devices in that NFET and PFET devices (and wires) can be stacked on top of one another in order to provide significant area scaling of a logic device.  In a 3D complementary FET device, the NFET and PFET wires can be stacked directly on top of one another.  For example, a multigate NFET device having multiple NFET nanowires (arranged in vertical or horizontal arrays) can be stacked on top of a multigate PFET device.  Similarly, an NFET consisting of a single nanowire can be vertically stacked on top of a single nanowire PFET device.  This stacking enables a circuit in which each nanowire has direct access to a specific terminal of the circuit device.  For example, a 3-D SRAM may include an upper nanowire that can provide access to a bit-line contact in the SRAM (static random-access memory) device, a lower NFET wire can independently contact to VSS (negative supply voltage), a bottom PFET wire can independently contact to VDD (positive supply voltage), and so on.  The ability for each wire to independently contact to a specific terminal of the device provides a significant area scaling benefit (see, e.g., par. 0030).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Peng’s device the first GAA FET being a p-type FET and the second GAA FET being an n-type FET, as taught by Smith, to provide significant area scaling of a logic device by enabling each nanowire to independently contact and have access to a specific terminal of the circuit device.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Peng (US 2016/0211264) in view of Smith (US 2018/0026042) and further in view of Cheng (US 2016/0027870).

Regarding Claim 12, Peng and Smith teach all aspects of claim 11.  They do not teach that the first dielectric layer 177 includes SiCO.
Peng/Smith disclose the claimed invention except for the use of silicon nitride or silicon oxide nitride instead of SiCO for the first dielectric layer.  Cheng (see, e.g., par. 0073), on the other hand teaches that SiCO and silicon nitride are equivalent dielectric materials known in the art.  Therefore, because these dielectric materials were art-recognized equivalents at the time of the invention, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute SiCO for silicon nitride since the substitution would yield predictable results.  See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).

Allowable Subject Matter
Claims 13-15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nelson Garces/Primary Examiner, Art Unit 2814